NO. 80-406
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                            1981


LYLE   NOTT AND ODEAL     NOTT ,
                            Plaintiffs and Respondents,


GLEN BOOKE and VICKY BOOKE, husband
and wife, and JACK D. HEIDEMA, JOHN
A. HEIDEMA,
                            Defendants and Appellants.


Appeal from:   District Court of the Thirteenth Judicial District,
               In and for the County of Carbon.
               Honorable William J. Speare, Judge presiding.
Counsel of Record:
    For Appellants:
       Swandal, Douglass & Swandal, Livingston, Montana
       Berger, Sinclair and Nelson, Billings, Montana
    For Respondents:
        Holmstrom, Dunaway and West, Billings, Montana


                          Submitted on briefs: July 2, 1981
                                       Decided: September 11, 1981
Mr.    J u s t i c e John C. Sheehy d e l i v e r e d t h e Opinion o f t h e C o u r t .


        L y l e and Odeal N o t t , p l a i n t i f f s and r e s p o n d e n t s , b r o u g h t

t h i s a c t i o n t o q u i e t t i t l e t o c e r t a i n p r o p e r t y i n Carbon

County, Montana.              A summary judgment was g r a n t e d a g a i n s t t h e

N o t t s i n f a v o r of t h e d e f e n d a n t s and a p p e l l a n t s , Glen Booke,

Vicky Booke, John A. Heidema and J a c k D .                        Heidema.         I n Nott

v . Booke ( 1 9 7 9 ) ,             Mont.             ,   598 P.2d 1137, 36 St.Rep.

1542, t h i s C o u r t r e v e r s e d t h a t judgment and remanded t h e

c a s e t o D i s t r i c t Court f o r a f u l l hearing.               Pursuant t o t h a t

decision, t h e D i s t r i c t Court s i t t i n g with a jury returned a

v e r d i c t i n f a v o r of t h e N o t t s .     From t h a t judgment t h e

Heidemas a p p e a l e d .

        Appellants r a i s e t h r e e issues:

        1.     Does i n s t r u c t i o n no.      8 w a r r a n t a new t r i a l b e c a u s e

i t i n c o r r e c t l y s t a t e s t h e law and p r e j u d i c e s d e f e n d a n t s '

rights?

        I n s t r u c t i o n no. 8 provided:

       "You a r e i n s t r u c t e d t h a t i f you f i n d t h a t a n
       agreement e x i s t e d between L y l e N o t t and t h e
       d e f e n d a n t s ' p r e d e c e s s o r s i n i n t e r e s t , John and
       Genevieve Shupak, t h a t t h e d i s p u t e d s t r i p of
       l a n d l a y w i t h a n a g r e e d upon o r f i x e d boundary,
       o r t h a t an agreement e x i s t e d between t h e N o t t s and
       Shupaks, t h a t extended t h e boundary l i n e between
       t h e i r properties t o include the disputed portion
       of l a n d up t o t h e e x i s t i n g f e n c e l i n e , t h e n you
       must f i n d f o r t h e p l a i n t i f f . "

        2.    Does t h e D i s t r i c t C o u r t ' s r e f u s a l t o g i v e d e f e n d a n t s '

proposed i n s t r u c t i o n no.       5 prejudice the defendants' r i g h t s

b e c a u s e i t i s a c o r r e c t s t a t e m e n t of t h e law and was needed

t o balance the o t h e r i n s t r u c t i o n s ?

        D e f e n d a n t s ' proposed i n s t r u c t i o n no. 5 s t a t e d :

       "Where two a d j o i n i n g p r o p r i e t o r s a r e d i v i d e d by
       a f e n c e which t h e y suppose t o b e t h e t r u e l i n e ,
       t h e y a r e n o t bound by t h i s supposed l i n e , b u t
       must conform t o t h e t r u e l i n e when a s c e r t a i n e d . "

        3.    Can p l a i n t i f f s r e c o v e r a l l c o s t s of a s u r v e y which
c o v e r e d t h e i r e n t i r e p r o p e r t y r a t h e r t h a n merely t h e d i s p u t e d

area?

        The d i s p u t e i n v o l v e s t h e s t r i p of l a n d l o c a t e d between

N o t t s ' and Booke-Heidemas'             property.         They a r e a d j a c e n t

landowners i n Carbon County, Montana, t h e i r l a n d a d j o i n i n g

a t the Notts'         s o u t h e r n and Booke-Heidemas'            northern boundaries.

The N o t t s ' p r o p e r t y i s d e s c r i b e d a c c o r d i n g t o t h e i r deed a s :

        "The North Half of t h e Southwest Q u a r t e r (N1/2
        SW1/4) , t h e Southwest Q u a r t e r of t h e Southwest
        Q u a r t e r (SW1/4 SW1/4), L o t 9 and t h e North 19
        f e e t o f L o t s 10 and 11, a l l l o c a t e d i n S e c t i o n
        F o u r , Township S i x S o u t h , Range 23 E a s t , M.P.M."

        The Bookes purchased t h e i r l a n d i n 1976 from t h e Heidemas.

The l a n d was o r i g i n a l l y owned by John and Genevieve Shupak.

The l e g a l d e s c r i p t i o n of t h e p r o p e r t y i s d e s c r i b e d a s :

       " T r a c t A of C e r t i f i c a t e of Survey No. 885,
       s i t u a t e d i n L o t s 1 0 and 11, S e c t i o n 4 and L o t
       2 , S e c t i o n 9, Township 6 S o u t h , Range 23 E a s t ,
       M.P.M."

        The a r e a i n d i s p u t e i s a p p r o x i m a t e l y 1950 f e e t i n

l e n g t h , 68 f e e t i n w i d t h on t h e e a s t end, 38 f e e t i n w i d t h

on t h e w e s t end, and s l i g h t l y o v e r two a c r e s i n t o t a l a r e a .

I t i s a l s o e n c l o s e d by a boundary l i n e f e n c e which was

c o n s t r u c t e d by N o t t s i n 1946.

        The N o t t s c l a i m t i t l e t o t h e s t r i p of l a n d under a deed

e x e c u t e d i n 1946 t o L y l e B. N o t t and h i s t h e n s p o u s e , R o s i a

N o t t , from t h e Booke-Heidemas'              p r e d e c e s s o r i n i n t e r e s t , John

and Genevieve Shupak.

        I n 1946, t h e N o t t s employed William Burke t o c o n d u c t a

s u r v e y of t h e boundary l i n e between t h e i r p r o p e r t y and t h e

S h u p a k ' s , whereupon a f e n c e was c o n s t r u c t e d by t h e N o t t s

a l o n g t h e l i n e a s l a i d o u t by Burke.           After the construction

of t h e f e n c e , however, t h e Shupaks d i s a g r e e d a s t o t h e

c o r r e c t placement of t h e f e n c e and boundary l i n e .                  This, i n

t u r n , l e d t o t h e l a n d b e i n g r e s u r v e y e d by Burke, who d i s c o v e r e d
a n e r r o r i n h i s c a l c u l a t i o n s and d e t e r m i n e d t h e p r o p e r

boundary l i n e t o be 19 f e e t n o r t h of t h e f e n c e .                    To s e t t l e

t h e d i s p u t e , t h e Shupaks e x e c u t e d a deed f o r good c o n s i d e r a t i o n

t o t h e N o t t s conveying t h e n o r t h 19 f e e t of L o t s 1 0 and 11.

         The p a r t i e s t h e r e a f t e r occupied t h e i r l a n d s i n a c c o r d a n c e

w i t h t h e boundary f e n c e .           During t h i s t i m e , t h e N o t t s c u l t i v a t e d

t h e l a n d , c o n s t r u c t e d f e n c e s and c o r r a l s f o r l i v e s t o c k and

b u i l t a c o n c r e t e i r r i g a t i o n flume n e x t t o t h e f e n c e and upon

t h e l a n d which i s t h e s u b j e c t of t h i s d i s p u t e .            Notts w e r e

a l s o a s s e s s e d and have p a i d t a x e s upon t h e i r l a n d i n a c c o r d a n c e

w i t h t h e d e s c r i p t i o n on t h e deed s i n c e 1946.

        Bookes purchased t h e i r l a n d from Heidemas i n 1976.                                To

comply w i t h t h e p r o v i s i o n s of t h e S u b d i v i s i o n and P l a t t i n g

A c t , a c e r t i f i c a t e of s u r v e y was made a f t e r t h e p u r c h a s e .

T h i s s u r v e y , which was conducted i n 1977, c r e a t e d a f u r t h e r

d i s c r e p a n c y between t h e boundary f e n c e and B u r k e ' s second

survey, giving rise t o t h e p r e s e n t d i s p u t e .

        N o t t s a r g u e t h a t t h e y have a c q u i r e d t i t l e by s a t i s f y i n g

a l l t h e e l e m e n t s of a d v e r s e p o s s e s s i o n , i n c l u d i n g t h e r e q u i r e -

ment t o pay a l l t a x e s on t h e l a n d a s s e t o u t i n s e c t i o n 70-

19-411, MCA, which p r o v i d e s :

        "OCCUPANCY AND P Y E T O F TAXES NECESSARY TO PROVE
                                       A MN
        ADVERSE POSSESSION. I n no c a s e s h a l l a d v e r s e
        p o s s e s s i o n s b e c o n s i d e r e d e s t a b l i s h e d under t h i s
        code u n l e s s i t b e shown t h a t t h e l a n d h a s been
        o c c u p i e d and c l a i m e d f o r a p e r i o d of 5 y e a r s
        c o n t i n u o u s l y and t h e p a r t y o r p e r s o n s , t h e i r
        p r e d e c e s s o r s , a n d g r a n t o r s have d u r i n g s u c h p e r i o d
        p a i d a l l of t h e t a x e s , s t a t e , c o u n t y , o r m u n i c i p a l ,
        which have been l e g a l l y l e v i e d and a s s e s s e d upon s a i d
        land. "

        I n t h i s C o u r t ' s p r e v i o u s o p i n i o n , a t 598 P.2d 1139, w e

stated:

        ". . .       where a boundary l i n e h a s been a g r e e d upon
        o r f i x e d b e c a u s e of t h e u n c e r t a i n t y of t h e p a r t i e s
        a s t o t h e t r u e boundary and t h e deed d e s c r i p t i o n
        d o e s n o t i n c l u d e t h e d i s p u t e d l a n d , t h e payment of
        t a x e s a c c o r d i n g t o t h e deed d e s c r i p t i o n d o e s con-
        s t i t u t e a payment upon such l a n d f o r t h e purpose of
         satisfying the statute.   Townsend v . Kouk01,
         148 Mont. a t 8; 416 P.2d a t 536."

F u r t h e r , t h e o p i n i o n c o n t a i n e d t h e f o l l o w i n g comments r e l a t i v e

t o t h e f a c t u a l i s s u e t o be decided:

        "The q u e s t i o n of f a c t which i s most c r u c i a l t o
        a d e t e r m i n a t i o n of t h e i s s u e f a c i n g t h i s C o u r t ,
        t h e n , i s whether an agreement e x i s t e d between
        a p p e l l a n t s and r e s p o n d e n t s , o r t h e i r p r e d e c e s s o r s
        i n i n t e r e s t , t h a t t h e d i s p u t e d s t r i p of l a n d l a y
        w i t h i n a n a g r e e d upon o r f i x e d boundary."

        T h i s i s s u e was s u b m i t t e d t o t h e j u r y , and i n a c c o r d a n c e

with i t s findings, t h e D i s t r i c t Court entered a decree

q u i e t i n g t i t l e t o t h e disputed s t r i p t o t h e Notts.                  Bookes

and Heidemas f i l e d motions c o n t e s t i n g t h e s u r v e y e x p e n s e s ,

which motions were d e n i e d .               Heidemas now a p p e a l t h e e n t i r e

j udgmen t   .
        I n s t r u c t i o n no. 8 was o b j e c t e d t o a t t r i a l on t h e b a s i s

t h a t i t was n o t a c o r r e c t s t a t e m e n t of t h e law.               According

t o Rule 51, M.R.Civ.P.,

        "INSTRUCTIONS TO JURY-OBJECTION..                          . .  Objections
        made s h a l l s p e c i f y and s t a t e t h e p a r t i c u l a r grounds
        on which t h e i n s t r u c t i o n i s o b j e c t e d t o and i t s h a l l
        n o t be s u f f i c i e n t i n s t a t i n g t h e ground of s u c h
        o b j e c t i o n t o s t a t e generally t h e i n s t r u c t i o n does
        n o t s t a t e t h e law o r i s a g a i n s t t h e law, b u t s u c h
        ground of o b j e c t i o n s h a l l s p e c i f y p a r t i c u l a r l y wherein
        t h e i n s t r u c t i o n i s i n s u f f i c i e n t o r does n o t s t a t e t h e
        law, o r what p a r t i c u l a r c l a u s e t h e r e i n i s o b j e c t e d t o
        ...      I1




        Objection t o an i n s t r u c t i o n t h a t i t i s an i n c o r r e c t

s t a t e m e n t of t h e law w i t h o u t s p e c i f y i n g t h e d e f e c t h a s l o n g

been c o n s i d e r e d a n i n s u f f i c i e n t o b j e c t i o n and w e w i l l n o t

r e v i e w t h e a l l e g e d e r r o r o c c a s i o n e d by t h e g i v i n g of a n

allegedly incorrect instruction.                          Brunnabend v . T i b b l e s

(1926) , 76 Mont. 288 a t 303, 2 4 6 P .                     536 a t 540.           That r u l e

a p p l i e s here.

        A p p e l l a n t s a l s o a r g u e t h a t t h e y w e r e p r e j u d i c e d by t h e

c o u r t ' s r e f u s a l t o g i v e t h e i r o f f e r e d i n s t r u c t i o n no.       5, t h e

s o u r c e of which i s Myrick v . P e e t ( 1 9 1 9 ) , 56 Mont. 1 3 a t
26, 180 P. 574 a t 579.         The s t a t e m e n t from t h a t c a s e , however,

p r e s u p p o s e s t h a t no v a l i d agreement a s t o t h e boundary l i n e

h a s been made.           That i s p r e c i s e l y t h e q u e s t i o n p u t b e f o r e

t h e j u r y by i n s t r u c t i o n no.        8 and ( i n t h e words of t h i s

C o u r t ) , " t h e q u e s t i o n of f a c t which i s most c r u c i a l t o a

d e t e r m i n a t i o n of t h e i s s u e f a c i n g t h i s C o u r t   . . ."      N o t t v.

Booke, s u p r a , a t             1/10n t   .,      598 P.2d 1139, 36 St.Rep.                  1545.

The j u r y was f u r t h e r i n s t r u c t e d by i n s t r u c t i o n no. 9 t h a t

" i n o r d e r t o e s t a b l i s h a n a g r e e d boundary l i n e , t h e e v i d e n c e

must show more t h a n mere a c q u i e s c e n c e             . .   .I1.    Therefore, w e

c o n c l u d e t h a t t h e j u r y was f u l l y and c o r r e c t l y i n s t r u c t e d as

t o t h e law, t h a t t h e r e was s u b s t a n t i a l e v i d e n c e t o s u p p o r t

t h e i r v e r d i c t , and t h a t no p r e j u d i c e t o t h e d e f e n d a n t s

resulted.

        On t h e i s s u e of c o s t s , a p p e l l a n t s c i t e Johnson v.

J a r r e t t ( 1 9 7 6 ) , 169 Mont. 408, 548 P.2d 1 4 4 , wherein we

d i r e c t e d D i s t r i c t C o u r t t o " d e t e r m i n e whether any p a r t of

t h e map and s u r v e y c o s t s b i l l e d by p l a i n t i f f s a r o s e from

s u r v e y s o r maps of p l a i n t i f f s ' p r o p e r t y o u t s i d e L o t 5 o r d i d

n o t p e r t a i n t o t h e l o c a t i o n of t h e 'wagon r o a d .        '   Any s u c h

u n n e c e s s a r y expense s h a l l n o t be a l l o w e d a s c o s t s c h a r g e d t o

defendant."            169 Mont. a t 417, 548 P.2d 149.

        The s u r v e y i n t h e c a s e a t b a r c o v e r e d t h e N o t t s ' e n t i r e

property.         Any p a r t t h a t d i d n o t go t o e s t a b l i s h i n g t h e

d i s p u t e d boundary l i n e may have been u n n e c e s s a r y , and t h e

c o s t of such e x c e s s , i f a n y , should n o t be c h a r g e d t o t h e

defendants.

        A c c o r d i n g l y , t h e judgment of t h e D i s t r i c t C o u r t i s

a f f i r m e d , w i t h t h e e x c e p t i o n of t h e d e t e r m i n a t i o n of s u r v e y
c o s t s c h a r g e d t o d e f e n d a n t s , which s h a l l be r e d e t e r m i n e d on

remand t o t h e D i s t r i c t C o u r t i n a c c o r d a n c e w i t h t h e d i r e c t i o n s
herein.    Costs t o respondent.




                                   J   Justice



W Concur:
 e




     Chief J u s t i c e




..............................
            Justices